 

 

 

 

 

 

 

AMENDED AND RESTATED

SUPPLY AGREEMENT

BETWEEN

PLANTEX USA, INC.

AND

PUREPAC PHARMACEUTICAL CO.



DATED: APRIL 26, 2004

TABLE OF CONTENTS

RECITALS 3

1. DEFINITIONS 4

2. SUPPLY OF API 14

3. DMF REGISTRATION AND ACCESS 22

4. FORECASTS AND PURCHASE ORDERS FOR API 22

5. PURCHASE PRICE; PAYMENTS AND ADJUSTMENTS 24

6. SHIPMENT OF API 33

7. QUALITY CONTROL AND PRODUCT ACCEPTANCE 33

8. PRODUCT COMPLAINTS AND RECALLS 39

9. THE LITIGATION 40

10. INTELLECTUAL PROPERTY 43

11. WARRANTIES 45

12. INDEMNIFICATIONS 48

13. CONFIDENTIALITY 51

14. AUDITS 52

15. RELATIONSHIP OF PLANTEX AND PUREPAC 54

16. TERM AND TERMINATION 56

17 FORCE MAJEURE 58

18. TEVA API PATENT RIGHTS AND DAMAGES 59

19. NOTICES 59

20. EXECUTION OF ALL NECESSARY ADDITIONAL DOCUMENTS 61

21. WAIVER 61

22. ASSIGNMENT AND AMENDMENT 61

23. ENTIRE AGREEMENT 62

24. GOVERNING LAW AND JURISDICTION 63

25. SEVERABILITY 64

26. COUNTERPARTS 64

SCHEDULE A 66

SCHEDULE B 67

SCHEDULE C 95



AMENDED AND RESTATED SUPPLY AGREEMENT

(this "Agreement") made as of April 26, 2004, between PLANTEX USA, INC., a
corporation incorporated and existing under the laws of the State of New Jersey
with its principal offices at 2 University Plaza, Suite 305, Hackensack, New
Jersey 07601 (hereinafter called "Plantex"), and PUREPAC PHARMACEUTICAL CO., a
corporation incorporated and existing under the laws of the State of Delaware
with its principal offices at 200 Elmora Avenue, Elizabeth, New Jersey 07207
(hereinafter called "Purepac");



Defined terms used in this Agreement shall have the meanings set forth in
Section 1 hereof, except as otherwise expressly provided herein.

RECITALS:

WHEREAS

, Plantex and Purepac are parties to a certain Supply Agreement dated August 9,
1999 (the "Supply Agreement"), as previously amended by amendments thereto dated
March 29, 2000, November 4, 2000, June 18, 2001, January 24, 2003 and September
5, 2003 (as so amended, the "Original Agreement"); the parties desire to further
amend the Original Agreement; and in order to set forth in one document, for the
convenience of the parties, the text of the Original Agreement as amended by the
amendments to be made hereby, the Original Agreement will, upon execution
hereof, be amended and restated to read in full as set forth herein;



WHEREAS,

Purepac's Affiliate, Alpharma, Inc. ("ALO") and Plantex's Affiliate, Teva
Pharmaceutical Industries Ltd. ("Teva"), are concurrently with the execution of
this Agreement entering into a certain Selective Waiver Agreement (the "Waiver
Agreement");



WHEREAS,

this Agreement shall not become effective until the execution of both this
Agreement and the Waiver Agreement by all pertinent signatories;



WHEREAS

, Plantex is engaged in the business of manufacturing and selling the Active
Pharmaceutical Ingredient (as hereinafter defined);



WHEREAS

, Purepac is engaged in the business of manufacturing and selling finished
pharmaceutical products; and



WHEREAS

, Purepac wishes to purchase the Active Pharmaceutical Ingredient from Plantex
for its use in the manufacture of the Finished Products which are to be sold
and/or distributed in the Territory, and Plantex is willing to supply such API
(as such terms are hereinafter defined) to Purepac on the terms and conditions
of this Agreement.



NOW, THEREFORE

, for good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:





1. DEFINITIONS

:



1.1 For the purposes of this Agreement the following terms shall have the
following meanings:

"Adverse Drug Event" shall mean any experience with any of the Finished Products
which may adversely impact the Marketing Authorization and which shall include
any unfavorable, unusual or unwanted signs, symptoms, or laboratory values
(whether or not considered drug related) experienced by a patient or customer
that may be attributable to the Active Pharmaceutical Ingredient.

"Affiliate" shall mean, with respect to either party, all entities which,
directly or indirectly, control, are controlled by, or are under common control
with such party. For the purpose of this definition, "control" of a corporation
or other business entity shall mean direct or indirect beneficial ownership of
greater than fifty percent (50%) of the voting interest in, or a greater than
fifty percent (50%) interest in the equity of, or the right to appoint more than
fifty percent (50%) of the directors or management of such corporation or other
business entity, or the power to direct or cause the direction of the management
and policies of such corporation or other business entity whether by ownership
of voting securities, by contract or otherwise.

"ALO" shall have the meaning set forth in the recitals hereto.

"ANDA" shall mean Abbreviated New Drug Applications No. 75-350 and No. 75-694
filed with the FDA by Purepac for Marketing Authorization for the Products.

"API" or "Active Pharmaceutical Ingredient" shall mean the gabapentin developed,
manufactured and provided in bulk for the formulation of Products described in
Schedule A hereto.

"Authorized Generic Product" shall mean a finished pharmaceutical product for
sale in the prescription drug marketplace as a generic to Neurontin® that
contains the same active ingredients in the same dosage form and strength as any
Product and which is either supplied by, or sold under a license from, Pfizer,
Inc. or its successors in interest.

"Batch" shall mean, with respect to API, a separate and distinct quantity of API
processed under continuous and identical conditions and designated by a batch
number.

"Capsule Products" shall mean those Finished Products set forth in Section A of
Schedule A hereto.

"Certificate of Analysis" shall mean a document, which is dated and signed by a
duly authorized representative of the quality control or quality assurance
department of Plantex, certifying that a Batch of API meets all Specifications.

"cGMP" shall mean current good manufacturing practices as required by the rules
and regulations of the FDA.

"Competing Product" shall mean any finished pharmaceutical product for sale in
the prescription drug marketplace that contains the same active ingredients in
the same dosage form and strength as any Product, other than

(a) Products sold by ALO or Teva, or their respective Affiliates pursuant to
this Agreement or the Waiver Agreement, or

(b) finished pharmaceutical products sold under the brand name Neurontin®; or

(c) an Authorized Generic Product.

For example, this would exclude any 100 mg, 300 mg and 400 mg gabapentin tablets
that may be approved for marketing in the Territory.

"Confidential Information" shall mean and include all information which may be
disclosed by either party to the other party either pursuant to this Agreement
or pursuant to any preceding agreement concerning any of the API or Finished
Products, any technology, marketing strategies or business of such party,
including that relating directly to any of the API or Finished Products, and any
technology generated by either party as a result of the rights granted and
obligations arising under this Agreement but shall not include information which
the receiving party can show:

(1) either is or becomes available to the public other than as a result of the
disclosure by the receiving party; or

(2) at the time of receipt is already in the possession of the receiving party
or becomes lawfully available to the receiving party on a non-confidential basis
from a third party entitled to make that disclosure.

"DMF" shall mean the drug master file covering the analysis and manufacturing of
the API which was filed with the FDA by Plantex on ****, as the same may be
updated by Plantex from time to time, subject to the conditions of this
Agreement, comprising any and all technical information, including, without
limitation, analytical methods, stability and pharmaceutical data and
manufacturing processes with respect to the API in the possession of Plantex.

"Exclusivity Period" shall mean, independently for Capsule Products and Tablet
Products, the period commencing with the first commercial sale of such Finished
Product in the Territory and ending on the earlier of (i) one hundred and eighty
(180) days after such date or (ii) the date of a commercial sale of a Competing
Product in the Territory.

_______________________

* Indicates that material has been omitted and filed separately with the
Securities and Exchange Commission.

 

"FDA" shall mean the U.S. Food and Drug Administration, or any successor body.

"Final API Price" shall have the meaning set forth in Section 5.5 hereof.

"Final Payment" shall have the meaning set forth in Section 5.5 hereof.

"Finished Product" shall mean each of the Products containing the API supplied
by or on behalf of Plantex that is A-B Rated to Neurontin® manufactured by or on
behalf of Purepac or Purepac Designees.

"First API" shall mean the approximately **** MT of API referred to in the
amendments to the Supply Agreement dated January 24, 2003 and September 5, 2003.

"First API Base Price" shall have the meaning set forth in Section 5.2 hereof.

"Fiscal Year" shall mean the twelve-month period commencing on July 1st of each
year and ending on June 30th, or any other twelve (12) month period designated
as the fiscal year of Purepac.

"FOB" shall have the meaning set forth in the Incoterms.

"482 Patent" shall mean U.S. Patent No. 6,054,482.

"GAAP" shall mean United States generally accepted accounting principles,
consistently applied.

"Incoterms" shall mean the 2000 edition of the International Commercial terms
published by the International Chamber of Commerce, as may be amended or
modified from time to time.

"Initial Period" shall have the meaning set forth in Section 2.1 hereof.

"Intellectual Property Rights" shall include all rights and interests, vested or
arising out of any patent, copyright, design, trade mark, trade secrets or
goodwill whether arising from common law or by statute or any right to apply for
registration under a statute in respect of those or like rights.

"Launch Date" shall mean the date of the first commercial sale by Purepac or a
Purepac Designee of a Finished Product in the Territory to an unaffiliated third
party in an arms-length transaction.

"Litigation" shall mean the action entitled Warner-Lambert Company v. Purepac
Pharmaceutical Co., and Purepac Inc., Civil Action No. 98-2749 (JCL) [D.N.J.]
which was filed by Warner-Lambert Company (now Pfizer, Inc.) against Purepac on
June 11, 1998 or any other action involving the 482 Patent arising out of a
launch in the Territory by Purepac and/or a Purepac Designee of a Product.

"Marketing Authorization" shall mean, with respect to any of the Finished
Products, the grant of registration approval from the FDA necessary to permit
the manufacture, storage, promotion, sale and marketing of such Finished Product
in the Territory.

"MT" shall mean metric tons.

"Net Sales" shall mean the gross invoiced sales price for each Finished Product
sold on an arms-length basis by Purepac or any Purepac Designees to unaffiliated
third parties in the Territory during the payment period, less,

(1) any statutory or contractual liability for rebates for such Finished
Products to be paid to or for the benefit of any government entity including,
but not limited to, rebates to be paid pursuant to the Medicaid rebate
legislation and state and local government rebate programs;

(2) ****;

(3) any liability to customers for rebates or fees (including, but not limited
to, administrative and promotional fees) for such Finished Product consistent
with the historical experience of the party's business;

(4) any adjustments granted to customers for repayments, allowances or credits
for rejected Finished Product, retroactive price adjustments (e.g., floorstock
adjustments), reprocurement fees, damaged Finished Product, promotional
allowances, chargebacks, or other customary discounts and deductions directly
related to such Finished Products and required to be accrued in accordance with
GAAP, consistent with the historical experience of the party's business; and,

(5) ****.

The above deductions from gross invoiced sales price shall be accrued in
accordance with GAAP, with the exception of subsection (5) above. All such
accruals shall be subject to further "true up" pursuant to Section 5.9 hereof.
Any discount, purchase of services, allowance, adjustment, rebate, management
fee, wholesaler charge back or similar credits or accommodations for Finished
Product that is given to a customer due to the purchase of a service or product,
other than Finished Product (including, without limitation, a loss-leader
bundling arrangement), shall not be taken into consideration for the calculation
of Net Sales.

"New API" shall have the meaning set forth in Section 2.1 hereof.

"New API Base Price" shall have the meaning set forth in Section 5.1 hereof.

"Objection Notice" shall have the meaning set forth in Sections 7.5 and 7.6
hereof.

"Other API Base Price" shall have the meaning set forth in Section 5.4 hereof.

"Period of Non-Supply" shall have the meaning set forth in Section 2.3 hereof.

"Product" shall mean each of the finished generic pharmaceutical products for
the prescription drug marketplace containing the API that is A-B Rated to
Neurontin®, as set forth in Schedule A hereto.

"Purchase Order" shall mean a written purchase order for API submitted to
Plantex by Purepac in compliance with all of the requirements of this Agreement,
including, without limitation, containing such ordered quantity of API and
requested delivery dates as are consistent with the forecasting requirements of
Section 4 hereof and other good faith obligations hereunder, and which purchase
order shall (subject to the other provisions of this Agreement) be deemed firm,
irrevocable and binding on Purepac and Plantex.

"Purepac Designee" shall mean any Affiliate of Purepac and their respective
licensees, distributors and similarly situated entities designated by or on
behalf of Purepac.

"Regulatory Authority" shall mean any and all bodies and organizations,
including, without limitation, the FDA, regulating the manufacture, storage,
promotion, importation, distribution, marketing, use and sale of API and
Finished Products in the Territory.

"Second API" shall mean the **** MT of API originally referred to in Purepac's
Purchase Order Number **** dated ****.

"Second API Base Price" shall have the meaning set forth in Section 5.3 hereof.

"Specification" shall mean, with respect to API, the specification contained in
Schedule B hereto and the **** specification of **** as tested pursuant to
Purepac's **** test in its ANDA, to be identified by Purepac within three
business days from the date of this Agreement from one of the two tests annexed
hereto as Part Two to Schedule B hereof, (the "Purepac **** Test"), or as
otherwise mutually agreed upon by Purepac and Plantex.

"Tablet Products"

shall mean those Finished Products set forth in Section B of Schedule A hereto.



"Territory" shall mean the U.S..

"Teva" shall have the meaning set forth in the recitals hereto.

"Teva USA"

shall mean Teva Pharmaceuticals USA, Inc.



"Third Party Price" ****.

"U.S." means the United States of America and its territories, districts and
possessions, and the Commonwealth of Puerto Rico.

"Waiver Agreement" means that certain Selective Waiver Agreement of even date
herewith between Teva and ALO.

"Wind-down Quantities" shall have the meaning set forth in Section 2.6 hereof.

1.2 In this Agreement:

(a) The headings used in this Agreement are intended for guidance only and shall
not be considered part of the this written understanding between the parties and

(b) words specifying a gender shall include any gender.

2. SUPPLY OF API

2.1 (a) In accordance with the terms and subject to the conditions of this
Agreement, Plantex shall supply Purepac and Purepac shall purchase from Plantex,
the requirements of Purepac and the Purepac Designees for API for their
validation and commercial manufacture of the Finished Products to be sold or
distributed in the Territory. In addition to the **** MT of the Second API that
Purepac presently has in its possession, Purepac shall purchase from Plantex
during the period commencing April 2004 through **** (the "Initial Period") the
quantity of API set forth in the schedule below (collectively, the "New API").
Plantex shall ship the New API to Purepac on the thirtieth (30th) day of each
month set forth in such below schedule; provided, however, that at Plantex's
option it may ship the New API and Purepac shall purchase same on a commercially
reasonable accelerated basis determined by Plantex.



****

 

****

**** MT

****

**** MT

****

**** MT

****

**** MT

****

**** MT

****

**** MT

****

**** MT

****

**** MT

****

**** MT

   



(b) From and after the Initial Period in accordance with the provisions of this
Agreement, Plantex shall supply Purepac with its and the Purepac Designees
aggregate requirements of additional API pursuant to Purchase Orders. Purchases
of all API hereunder shall be at the respective prices set forth in Section 5
hereof.

2.2 Except as otherwise specifically provided for in this Section 2.2, Purepac's
purchase of API from Plantex and Plantex's supply to Purepac will be on a
non-exclusive basis, provided however, that:

(a) subject to the provisions set forth in Section 2.3 hereof, and subsection
(b) below, Purepac shall purchase from Plantex not less than **** percent
(****%) of its and the Purepac Designees aggregate commercial requirements of
API for each fiscal year during the term of this Agreement;

during the Initial Period, except as otherwise expressly provided, Purepac (for
itself and all the Purepac Designees) shall purchase API exclusively from
Plantex, and Plantex shall supply to Purepac (including the Purepac Designees),
the New API according to the schedule set forth in Section 2.1(a) hereof. ****
As such additional amounts become available, Plantex shall promptly notify
Purepac. Plantex agrees to cooperate in good faith with Purepac to deliver the
above additional amounts of API to Purepac as soon as practicable and as part of
its regular API production in accordance with the production capacity notified
to Purepac; and

if, however, during any month of the Initial Period, Purepac desires to purchase
quantities of API in excess of the amounts set forth above in Section 2.2(b)
hereof, Purepac shall provide Plantex with written notice thereof setting forth
the additional desired quantities in a proposed purchase order. Plantex shall
have the right, but not the obligation, to supply such additional quantities or
portions thereof. If it decides to supply less than all of such additional
quantities, Purepac shall not be restricted from buying such remaining
quantities from a third party.

2.3 Notwithstanding the foregoing Section 2.2, during any period in which
Plantex for any reason, other than a breach of this Agreement by Purepac, fails
to timely ship the specific quantities set forth in Section 2.1(a) hereof or as
set forth in Purchase Orders hereunder (a "Period of Non-Supply"), Purepac shall
be entitled to purchase from a third party such deficiency only and, as a
result, Purepac's obligation to purchase **** percent (****%) or ****percent
(****%), as the case may be, of Purepac's and the Purepac Designees requirements
of API from Plantex for the fiscal year or years in which the Period of
Non-Supply occurs shall be decreased by the amount of such deficiency purchased
from such third party. Nothing in this Section 2.3 shall in any way be deemed to
limit or restrict Purepac's right, if any, to terminate this Agreement, to the
extent otherwise permitted by the provisions of Section 16, it being understood,
however, that Plantex shall not be considered in default if it fails to ship
during any month an amount of up to **** percent (****%) of the aggregate amount
for any Purchase Orders hereunder (including as set forth in the Schedule in
Section 2.1(a) hereof), provided that, ****.

2.4 Subject to the following conditions of this Section 2.4, Plantex shall not
be restricted or otherwise limited in any way from selling API to any other
parties for any purpose:

(a) nothing in this Section 2.4 shall in any way limit or reduce any obligations
of Plantex to meet all of its obligations to supply API to Purepac in accordance
with the terms of this Agreement;

(b) in the event that Plantex, at any time and for any reason, shall be unable
to fill, on a timely basis, any Purchase Order (including deemed orders pursuant
to Section 4.2 hereof) for API of Purepac (issued in accordance with the
requirements of this Agreement) and any purchase order for API of third parties
issued during the term of this Agreement, ****.

2.5 Purepac represents and warrants to Plantex that the quantity of all API
delivered or to be delivered to Purepac during the Initial Period is Purepac's
good faith estimate of its (and the Purepac Designees) requirements for API to
be processed into Finished Product for sale in the Territory during the
Exclusivity Period. If notwithstanding such good-faith estimate Purepac or its
Affiliates decide not to, or are otherwise unable to (including as a result of
an event of force majeure) process any of such API in a timely manner so that
such API can be sold as Finished Product in the Territory during the Exclusivity
Period, ****. Further, Purepac covenants to process only so much of such API
into Finished Product that it, in good faith, reasonably estimates it shall sell
in the Territory during the Exclusivity Period.

2.6 In the event an injunction, restraining order or similar judicial relief, as
well as a final non-appealable decision or judgment entered by an appropriate
court is entered (the "Entry Date") against Purepac or any of its Affiliates
prohibiting Purepac from manufacturing, marketing or selling Products in the
Territory, then notwithstanding any other provision of this Agreement to the
contrary, Purepac will be required to pay Plantex for all API ordered through
the end of the calendar month following the month in which the injunction,
order, relief, decision or judgment is entered (the "Wind-down Quantity"),
payable ****percent (****%) within **** days of the Entry Date and the remaining
**** (****%) percent within **** days of the Entry Date, and thereafter unless
the parties otherwise mutually agree all further purchase requirements under
this Agreement will be suspended until the vacating of such injunction, order or
relief (at which time Plantex shall deliver, within a reasonable time
thereafter, the Wind-down Quantities to Purepac). Likewise, in the event of the
foregoing or similar judicial action, order, decision, relief or adverse
decision or ruling of a court against or effecting Plantex or its Affiliates,
Plantex may immediately suspend all further shipments of API to Purepac and the
Purepac Designees and all further purchase requirements under this Agreement
will be suspended until the vacating of such injunction, order or relief and,
notwithstanding any other provision of this Agreement to the contrary, Purepac
shall pay Plantex for all unpaid orders within **** days thereafter. To the
extent that any amount of the **** MT of API referred to in Section 5.2(b)
hereof has not yet been delivered to Purepac at the time any such Entry Date,
all amounts paid for such portion of the **** MT of API yet to be delivered
shall be offset against up to **** percent (****%) of the amounts payable for
the Wind-down Quantities, with the balance of the payment for the Wind-down
Quantities to be paid within the period set forth above in this Section 2.6. Any
such off-set amount shall be paid by ALO to Plantex upon the delivery of such
balance of said **** MT of API.

3. DMF REGISTRATION AND ACCESS

Plantex, at its sole cost, has filed and will maintain the DMF covering its API,
in accordance with the requirements of the FDA, and will permit Purepac to
review the DMF, excluding, where Plantex deems appropriate, proprietary
manufacturing process information. Plantex will provide Purepac with an access
letter referencing the DMF in order to allow Purepac to process its ANDA, and
shall not withdraw or rescind the access letter during the terms of this
Agreement. Plantex shall obtain Purepac's prior written consent, which consent
shall not be unreasonably withheld, if Plantex decides to update the DMF before
the earlier of (i) **** and (ii) the date Purepac receives final approval for
the Tablet Product. Thereafter, Plantex may, from time to time, update the DMF,
provided, however, to the extent that any such update has a material adverse
effect on the regulatory status or timing of the ANDA, or the Litigation, it
will notify Purepac of any such updates in writing not later than thirty (30)
days prior to the intended update.

4. FORECASTS AND PURCHASE ORDERS FOR API

4.1 Commencing on the earlier of (i) **** and (ii) **** days following the
Launch Date, Purepac shall provide Plantex with its good faith forecast of its
anticipated monthly requirements for API for the twenty-four (24) calendar
months following the Initial Period. Beginning on or before ****, and every
three (3) months thereafter during the term, on or before the fifteenth day of
such applicable month, Purepac shall provide Plantex with a good faith forecast
of its anticipated requirements for API for the twenty-four (24) month period
beginning with the calendar month thereafter and a binding Purchase Order for
the three (3) months starting with the first calendar month immediately
following the date of the forecast. The Purchase Orders for each of the first
three (3) months of each forecast may not be for an amount less than ****
percent (****%) or greater than **** percent (****%) of the immediately
preceding forecast for each such three (3) month period; provided, however, that
in no event shall Plantex be obligated to supply to Purepac such quantity of API
that would result in the shortfalls referred in Section 2.4(b) hereof.

4.2 Each Purchase Order shall specify the quantities of API to be shipped to
Purepac on or before the fifteenth (15th) of such month or by air at the end of
the month (however, for the quantities set forth in Section 2.1(a) hereof,
shipment shall be made by air by the thirtieth (30th) of the month); provided,
however, that (a) where the terms or conditions of any such Purchase Order is in
conflict with or in addition to the terms and conditions of this Agreement, this
Agreement, and not the terms and conditions set forth in the Purchase Orders,
shall govern the purchase and sale of API under this Agreement; and (b) even if
Purepac fails to timely place Purchase Orders for the New API, or for the first
quarter of any forecast, Purchase Orders shall be deemed to have been made for
same, for shipment in accordance with the Schedule set forth in Section 2.1(a)
hereof and for the applicable month in the first quarter of the pertinent
forecast.

4.3 To the extent practicable, Plantex shall fill Purchase Orders for API placed
by Purepac from full batches of API, which shall comprise the maximum API batch
size (currently about **** kilograms) supplied to Teva, a Teva Affiliate, or
unaffiliated third parties.

5. PURCHASE PRICE; PAYMENTS AND ADJUSTMENTS

Plantex and Purepac agree that the following price and payment terms shall
supercede all prior agreements regarding API pricing and payment terms whether
such API has previously been delivered or will subsequently be delivered, and
all purchase orders for API outstanding as of the Effective Date are hereby
superceded and replaced by the delivery schedules and payment terms provided for
in this Agreement.

5.1 Except as set forth below or pursuant to Section 2.6 hereof, the base price
for each shipment of the New API and any orders for additional API during the
Initial Period shall be $****/kg (the "New API Base Price") payable (i) $****/kg
within **** days after receipt of such shipment by Purepac and (ii) $****/kg
upon the earlier of (x) **** and (y) ****.

5.2 The base price for the First API is $****/kg (the "First API Base Price").

The First API Base Price for **** MT of the First API has been paid in full by
Purepac. Plantex shall accept the return of such **** MT of the First API, and
the first **** MT of the New API shall be in replacement of such returned ****
MT of the First API. Except as set forth in Section 5.5 hereof, Purepac shall
have no obligation to pay any further sums therefore.

With respect to the remaining **** MT of the First API, a balance of $**** of
the First API Base Price is outstanding. Purepac shall pay to Plantex such
balance of $**** on ****. Plantex shall accept the return of such **** MT of the
First API (which API shall be shipped by Purepac to Plantex in a manner
consistent with industry standards), and **** MT of the New API shipped in each
of **** and ****, and **** MT of the New API shipped in **** shall be in
replacement of such returned **** MT of the First API. Except for the above
$**** balance payment of the First API Base Price and as set forth in Section
5.5 hereof, Purepac shall have no obligation to pay any further sums therefor.

5.3 The base price for the Second API is $****/kg (the "Second API Base Price").
The Second API Base Price shall be payable (i) $****/kg within **** days after
receipt of such shipment by Purepac, (ii) $****/kg upon the later of (x) ****
days after receipt of such shipment by Purepac or (y) **** and (iii) $****/kg
upon the earlier of (x) the date **** and (y) ****. Plantex has already
delivered to Purepac **** MT of the Second API. The **** through **** MT of the
New API shall be considered the remaining **** MT of the Second API. The Second
API shall also be subject to the provisions of Section 5.5 hereof.

5.4 The base price for all other amounts of API shipped to Purepac and the
Purepac Designees hereunder (the "Other Base Price") shall be $****/kg payable
(i) $****/kg within ****days after the date of ****and (ii) $****/kg within ****
days ****.

5.5 The final price for each shipment of API sold hereunder by Plantex to
Purepac, (the "Final API Price"), shall be as follows:

(a) With respect to Finished Product that is the equivalent dosage form for ****
MT of API, which Finished Product is sold during the Exclusivity Period, the
Final API Price shall be **** percent (****%) of Net Sales of such Finished
Product.

(b) With respect to the Finished Product that is the equivalent dosage form for
any API in excess of the initial **** MT of API, which Finished Product is sold
during the Exclusivity Period, the Final API Price shall be **** percent (****
%) of Net Sales of such Finished Products.

(c) With respect to Finished Products sold after the Exclusivity Period, the
Final API Price for the API for such Finished Products for each **** period of
the term hereof commencing with the first day of the end of the Exclusivity
Period shall be set by the mutual written agreement of the parties provided that
should the parties fail to agree upon a price by the commencement of each such
**** period, then the Final API Price for API for the given **** period will be
set at the price charged by Plantex to Purepac during the immediately preceding
**** period (the "Prior Price"). Notwithstanding the immediately preceding
sentence Plantex agrees that ****. Notwithstanding the immediately preceding
provision of this Section 5.5(c), and without limiting the provisions of Section
2.6 hereof, if any of the New API or any additional API ordered by and/or
shipped to Purepac during the Initial Period or the Exclusivity Period
(excluding such API that is ordered for shipment to Purepac during the **** day
period prior to the end of the Exclusivity Period for Purepac's good faith
intended use in the manufacture of Finished Products for sale or distribution
after the Exclusivity Period), shall not have been processed into Finished
Products and sold by Purepac or the Purepac Designees during the Exclusivity
Period (including as a result of an event of force majeure), and orders for
Product remain unfilled by ALO **** for lack of adequate supply of Product, then
the Final API Price for such API shall be the greater of: (i) $****/kg or (ii)
**** percent (****%) of Purepac's Net Sales of the Finished Product which are
the equivalent dosage form for such API (but in any event not exceeding
$****/kg).

(d) The final payment for each shipment of the First API, the Second API, the
New API and all other API ordered hereunder for the Exclusivity Period (the
"Final Payment") shall be equal to (i) the applicable Final API Price less (ii)
the amount of the First API Base Price, the Second API Base Price, the New API
Base Price, or Other Base Price, as applicable, paid by Purepac for each such
shipment of API. In no event shall the applicable Final API Price and therefore,
any Final Payment, be less than the First API Base Price, the Second API Base
Price, the New API Base Price, or the Other Base Price (for API purchased from
Plantex for the Exclusivity Period), as applicable. Except as otherwise provided
in Section 5.5(c) hereof, for Finished Product sold following the Exclusivity
Period and containing API purchased from Plantex from and after the date that is
sixty (60) days prior to the end of the Exclusivity Period, if the Final Payment
due is less than the Other Base Price paid to Plantex by Purepac, then Plantex
shall credit such difference against outstanding amounts due or to become due
Plantex. If no further amounts are payable by Purepac to Plantex, then any
remaining overpayment made by Purepac shall be refunded by Plantex.

(e) The Final Payment shall be payable on the 15th day of the beginning of each
calendar quarter, calculated for the Net Sales of Finished Products sold during
the preceding calendar quarter; provided that the first time such Final Payment
shall be payable shall be on the later of **** (****) days after the Launch Date
or the **** day of the calendar quarter following the Launch Date, at which time
such Final Payment shall be calculated for cumulative Net Sales through the
immediately preceding quarter end. Payment for Product pursuant to Sections 5.5
(a) or (b) hereof shall be made on the 15th day of the beginning of each
calendar quarter calculated for the Net Sales of the applicable Products sold
during the preceding calendar quarter.

(f) In addition to the foregoing provisions of this Section 5.5, in the event of
the sale of Products containing API purchased by or on behalf of Purepac from
third parties (as and to the extent permitted by the applicable provisions
hereof), which Product is sold during the Exclusivity Period, Purepac shall pay
to Plantex an amount equal to **** percent (****%) of net sales of such
Products, which net sales shall be calculated in the same manner as Net Sales
hereunder provided that the actual documented out of pocket cost of API paid to
third parties by Purepac shall be deducted from the gross invoiced sales price
for such Product. Payment of any such amount shall be made on the fifteen (15th)
day of each calendar quarter for the net sales of such Products during the
preceding calendar quarter.

The parties hereby acknowledge and agree that the foregoing percentages of Net
Sales used to calculate Final API Price are subject to increase in accordance
with the applicable provisions of the Waiver Agreement, and the parties agree to
be bound by such provisions.

5.6 Subject to acceptance by Purepac of the API pursuant to Section 7.5 hereof,
Purepac will pay Plantex for all other supplied quantities of the API, if any,
other than as otherwise expressly set forth herein, within ****.

5.7 All payments payable under this Section 5 will be by electronic transfer to
an account designated in writing by Plantex. It is the parties' current
understanding that there is no requirement under U.S. law that Purepac withhold
any tax from any payment to Plantex. However, to the extent that such
withholding is, or may subsequently be required by applicable law, the parties
agree that Purepac may withhold such required tax from any payments to Plantex
provided it first gives Plantex not less than fifteen (15) days prior written
notice of its intention to so withhold and Plantex does not object to same.
Purepac shall pay to the I.R.S. the amount of the tax so withheld and shall
submit to Plantex documents evidencing such tax withholding and payment and
shall cooperate reasonably with Plantex in providing such other documents or
information as Plantex may reasonably require.

5.8 The parties acknowledge and agree that Purepac shall not be obligated for
any payment payable hereunder with respect to any Batches which Purepac has
delivered a timely Objection Notice, pursuant to Section 7.5 hereof. If it is
determined in accordance with the provisions of this Agreement that Purepac
improperly rejected any API then Purepac shall immediately pay Plantex for same.

5.9 Within one hundred and twenty (120) days after the expiration of the
Exclusivity Period, the parties agree to allow for a "true-up" calculation of
the deductions from gross invoiced sales price for Finished Product set forth in
the definition of "Net Sales" in Section 1.1 hereof consistent with this
Section. The "true-up" calculation shall be based on actual cash paid or credits
issued for sales-related deductions, plus accruals for contractual obligations
arising during the Exclusivity Period not yet paid, as so described in
Section 1.1 hereof for the full payment period. The "true-up" calculations will
be calculated on a first-in first-out accounting basis for purposes of
calculating all charges incurred during the period. The difference between
actual cash payments or credits issued to customers and accruals recorded for
the sales deductions during the Exclusivity Period will be adjusted and settled
in cash by the relevant Party within such one hundred and twenty (120) day
period. In performing the true-up calculation (i) only actual chargebacks paid
during the first two hundred and seventy (270) day period commencing with the
Launch Date shall be included, but in any event such amount shall not exceed the
amount of direct unit sale to wholesalers, and (ii) return allowances shall be
excluded for purposes of this true-up and only those price protection credits or
shelf stock allowances paid within ninety (90) days of the end of the
Exclusivity Period shall be used. Further, to the extent any API is lost by
Purepac during the conversion process and such loss is not attributable to its
negligence, then an amount equal to the New API Base Price for such lost API up
to an amount not to exceed ****of the API subject to the "true-up" shall be
deducted from the given Final Payment.

5.10 Plantex hereby explicitly retains all rights and remedies as may be
available at law or in equity, including as a secured party under the Uniform
Commercial Code, which includes, without limitation, a purchase money security
interest in all API sold to Purepac and the Purepac Designees by Plantex
hereunder, and a right to all of Purepac's and the Purepac Designees's proceeds
therefrom and Finished Products manufactured therefrom, until the applicable
base purchase price for such API and any other charges payable to Plantex under
this Agreement shall have been paid in full. Purepac (for itself and the Purepac
Designees) authorizes Plantex to file any financing statements, and agrees to
execute any documents as Plantex may reasonably request, in order to protect
Plantex's security interest.

6. SHIPMENT OF API

Shipments of API by Plantex shall be made (a) C.I.P. Piscataway, New Jersey, or
(b) such alternative locations as Purepac shall specify in its Purchase Orders
(provided, however, Purepac shall pay to Plantex the difference in shipping and
related costs between the site designated under subsection (a) and this
subsection (b)).

7. QUALITY CONTROL AND PRODUCT ACCEPTANCE

7.1 Plantex shall use its best commercial efforts to ensure that all API
supplied to Purepac under the terms of this Agreement will:

conform in all respects to the Specification;

(b) be manufactured in conformity with cGMP;

(c) be of merchantable quality;

(d) conform with all applicable material requirements of any and all Marketing
Authorizations granted for the Finished Products within the Territory; and

(e) meet any other material current pharmacopoeial or regulatory requirements of
all relevant Regulatory Authorities in the Territory.

7.2 Plantex shall ensure that each Batch of API is labeled and each of the Batch
numbers is applied to each such Batch, as required by the applicable Regulatory
Authority and that each Batch of API delivered hereunder shall have a remaining
shelf-life before retesting of at least **** months from the date of delivery to
Purepac (or **** months from the date Plantex is prepared to make shipment, if
delivery is delayed by Purepac). Plantex will ensure that a copy of the
Certificate of Analysis with respect to each Batch of API supplied to Purepac
(a) is faxed to Purepac prior to shipping such Batch to Purepac (confirmed by
hard copies mailed to Purepac) and (b) accompanies each Batch. Plantex will also
ensure that a copy of the HPLC chromatogram for the assay and measurement of
impurity levels in the API and all other documentation reasonably required by
Purepac shall be made available to Purepac upon request.

7.3 Plantex shall use its best commercial efforts to not ship any Batch to
Purepac if such Batch does not conform in all respects to the Specification and
does not meet all of the other requirements set forth in Section 7.1 hereof.

7.4 Plantex shall provide and maintain suitable storage and transport conditions
for each Batch of API and shall provide Purepac with complete written
instructions with respect to proper conditions for the transport and storage of
API. Upon receipt of any Batch of API by Purepac from Plantex, Purepac shall
provide and maintain suitable storage conditions therefor and shall comply with
any written instructions provided by Plantex that are required by the DMF in
respect of the transport and storage of API.

7.5 All shipments of API received by Purepac shall be deemed accepted unless
Purepac notifies Plantex within ****days of receipt of the applicable Batch that
it is unacceptable due to non-conformity of the applicable API to the
Specification (an "Objection Notice"). To the extent practicable, prior to
issuing an Objection Notice, Purepac shall discuss the results of its testing
with Plantex in an effort to identify and resolve the causes for the out of
Specification result.

7.6 In the case of latent defect, within **** days from the date that Purepac
discovers or should have discovered such defect, Purepac shall notify Plantex,
in writing, of any rejection of any such API (also, an "Objection Notice"), on
the basis of (A) any non-compliance with the Specification or (B) failure of any
such shipment to conform with any warranty set forth in Section 7.1 hereof;
provided, however, that to the extent practicable, prior to issuing an Objection
Notice, Purepac shall discuss the results of its testing with Plantex in an
effort to identify and resolve the causes for the out of Specification result.

7.7 Any Objection Notice shall state in reasonable detail (sufficient to enable
Plantex to identify the nature of the problem for tests or studies to be
conducted by or on its behalf or to dispute the same) the reason why Purepac
believes the API may not be acceptable to Purepac. Purepac shall, within five
(5) business days of its receipt of a request by Plantex for samples of rejected
API, provide samples of the API being rejected, if appropriate, and copies of
written reports relating to tests, studies or investigations performed to date
by or on behalf of Purepac on the API being rejected. If Purepac and Plantex
fail to agree within five (5) business days after Plantex's notice to Purepac as
to whether any API identified in the Objection Notice deviates from the
Specification to any extent, or breaches a warranty set forth in Section 7.1
hereof, representative samples of the batch of the API in question shall be
submitted to a mutually acceptable independent laboratory or consultant (if not
a laboratory analysis issue) for analysis or review. If such laboratory needs to
be qualified, then Purepac and Plantex will equally share the cost and expense
of the qualification. The results of such evaluation shall be binding upon the
parties. If Plantex and Purepac determine by agreement or if such evaluation
certifies that Purepac properly rejected the API, Purepac may validly reject the
API in the manner contemplated by Sections 7.5 or 7.6 hereof. The party that is
determined to have been incorrect in its determination of whether the API should
be rejected shall pay the costs of any such evaluation. Should the fees
associated with the work conducted by the independent laboratory or consultant
be due up front, Purepac and Plantex shall each pay fifty percent (50%) of such
upfront fees; provided, that if it is determined by the independent laboratory
or consultant that either party shall have been incorrect in its determination,
such party shall reimburse the other party for such fifty percent (50%) of fees.

7.8 If Purepac gives an Objection Notice to Plantex under Sections 7.5 or 7.6
hereof, and Plantex agrees with same or the Objection Notice is determined to be
valid pursuant to Section 7.7 hereof , then Plantex shall only be obligated to
provide Purepac, free of charge, with replacement API within forty-five (45)
days after such Objection Notice. Plantex may, at its sole cost, reclaim the
rejected API within sixty (60) days of Purepac's Objection Notice (and Purepac
shall cooperate with such reclamation). If Plantex does not reclaim the rejected
API, Purepac shall destroy it upon the request of Plantex. If Plantex does
reclaim the rejected API, it will not re-supply to Purepac that API or any part
thereof or a refined or altered form of the API without the prior written
consent of Purepac, which consent will not be unreasonably withheld. For the
sake of clarification, Plantex shall have no obligation to Purepac in respect of
API failing to meet Specification to the extent such failure arises out of an
act or omission of Purepac, a Purepac Designee and/or their respective
representatives.

7.9 Despite anything else in this Agreement, the following shall apply with
regard to **** specification of **** within the Specification (the "****
Specification"): (A) Purepac shall be entitled to reject any API that contains
less than **** as determined by the Purepac **** Test, by issuance of a timely
Objection Notice in accordance with the provisions of Section 7.5 hereof; (B) if
Purepac so rejects any such API, then the provisions of Sections 7.7 and 7.8
hereof shall apply as the sole and exclusive remedies available to Purepac and
its Affiliates with respect to such API, provided, however, that if Plantex is
unable to replace such API as soon as practicable, then until such replacement
the appropriate provisions of Section 2.4(b) shall apply with regard to the
supply of any further API by Plantex to Teva USA or any third party (as the case
may be); and (C) Plantex shall have no liability to Purepac or any of its
Affiliates for delivering API that fails to meet the Purepac **** Test beyond
its obligations under the foregoing subsection (B) unless such API also fails to
meet the Plantex **** test as set forth in Schedule C hereto due to the gross
negligence or willful misconduct of Plantex, in which case, subject to Section
11.4 hereof, Purepac shall be entitled to the same remedies under this Agreement
as it would have had for any other failure by Plantex to meet the Specifications
and timely deliver such API to Purepac (subject again, for clarity, to Section
11.4 below).

7.10 Upon the (a) reasonable request of Purepac (as consented to by Plantex,
which consent shall not be unreasonably withheld) or (b) request of a Regulatory
Authority, Plantex shall change the Specification to that specified in such
request. In the event that such change in the Specification shall result in an
increase of **** percent (****%) or more of Plantex's (or its Affiliates')
direct cost of manufacture of API, the parties shall meet and negotiate in good
faith to adjust the price of API.

7.11 Subject to the provisions of Section 7.10(b) hereof, before the earlier of
(i) **** and (ii) the date Purepac receives final approval from the FDA for the
Tablet Products, Plantex shall not change:

(a) the Specification;

(b) the manufacturing process of the API or the site of the manufacture of the
API;

(c) the process of testing the API or the site at which the API is tested; or

(d) the materials from which the API is derived

without Purepac's prior written consent, which consent shall not be unreasonably
withheld. Thereafter, to the extent that any such change has a material adverse
effect on the regulatory status or timing of the ANDA, or the Litigation, it
will notify Purepac of any such change in writing not later than thirty (30)
days prior to the intended change.

8. PRODUCT COMPLAINTS AND RECALLS

8.1 During the term of this Agreement, Plantex will assist Purepac with any
necessary investigation arising from product complaints or Adverse Drug Events
relating to the Finished Products. Such assistance shall include Plantex's
re-testing the API at the reasonable request of Purepac and forwarding the
results of such testing to Purepac as soon as reasonably possible. Plantex may
charge Purepac for reasonable costs incurred related to this assistance,
including but not limited to travel expenses and re-testing lab time.

8.2 Each party shall notify the other party of any regulatory action taken by a
Regulatory Authority concerning the safety of the API within two (2) days of the
action being taken and will provide the other party with complete information
concerning that action. In addition, each party will notify the other of any
action taken anywhere concerning the safety of any Finished Product produced
with the API, promptly upon becoming aware of the action being taken.

8.3 In the event of a voluntary or mandatory recall of a quantity of the
Finished Product which is materially attributable to the API purchased from
Plantex or which results from any negligent act or omission of Plantex, Plantex
agrees that it will assume all risk of loss and will indemnify and hold Purepac
and its Affiliates harmless from any and all loss (except incidental or
consequential loss, such as, for example, loss of business or of profits),
liability, damage, claim, cost and expense (including, without limitation,
reasonable attorney's fees and liabilities for personal injury suffered by any
person) (collectively, "Loss") directly or indirectly arising from or incidental
to any such recall of Finished Product, less any insurance recoveries paid to
Purepac or its Affiliates.

8.4 In the event of a voluntary or mandatory recall of a quantity of the
Finished Product which is not materially attributable to the API or which has
not resulted from any negligent act or omission of Plantex, Purepac agrees that
it will assume all risk of loss and will indemnify and hold Plantex and its
Affiliates harmless from any and all Loss directly or indirectly arising from or
incidental to any such recall of Finished Product.

8.5 In addition to the obligations set forth in Sections 8.2, 8.3 and 8.4
hereof, each party will disclose to the other party all regulatory notices or
recalls which relate to the API within seven (7) days of receipt of such notice
or knowledge of such recall.

9. THE LITIGATION

9.1 Purepac has reviewed with patent legal counsel certain patent issues
surrounding the manufacture and marketing of Finished Products in the Territory
and, in particular, claims made by Pfizer, Inc. in the Litigation. Based upon
such review and advice from such patent legal counsel, Purepac believes, in good
faith, that its current plans to develop and market Finished Products using API
will not violate any validly claimed right of any third party, including,
without limitation, those claimed by Pfizer, Inc. in the Litigation.

9.2 ****.

(a) ****.

(b) ****.

10. INTELLECTUAL PROPERTY

10.1 In the event of either party becoming aware of any third party Intellectual
Property Right (other than the rights claimed by Pfizer, Inc. in the
Litigation), which may be potentially infringed by the storage, use or sale of
the API in the Territory, or receiving a notice alleging any such infringement,
that party shall immediately notify the other party. The parties shall consult
and co-operate with each other on what action should be taken and subject to the
provisions of Sections 10.2 and 10.3 hereof, each party will be at liberty to
determine in its sole discretion its conduct in relation to the possible or
alleged infringement.

10.2 Notwithstanding the provisions of Section 10.1 hereof, the parties agree
that neither party shall take or omit to take any step in relation to any
potential or alleged infringement which may materially affect Plantex's sale of
API or Purepac's sales of any of the Finished Products in the Territory or any
other rights of either party under this Agreement, without first receiving the
written consent of the other party (which consent shall not be unreasonably
withheld).

10.3 Plantex, upon receiving any written request from Purepac (and at Purepac's
reasonable expense) to do so, shall promptly provide Purepac with reasonable
access to information about, and personnel knowledgeable of the API, its
formulation, use and process of manufacture to enable Purepac to:

(a) ascertain whether the storage, use, promotion, sale or other distribution of
the API or the Finished Products in the Territory will infringe any existing
patent or other third party Intellectual Property Rights;

(b) determine its conduct in relation to any proceedings alleging infringement
of a patent or other third party Intellectual Property Right in the Territory;
and

(c) subject to the provisions of Section 10.4 hereof, provide witnesses or
documentation from Plantex in any proceedings alleging infringement of a patent
or other third party Intellectual Property Right in the Territory, including the
Litigation.

Plantex warrants that, to the best of its knowledge, any information disclosed
to Purepac pursuant to this Section 10.3 will be a full and accurate disclosure
and that Plantex will not withhold any information in its possession which might
materially reduce Purepac's ability to make a determination referred to in this
Section 10.3. The parties acknowledge that the foregoing shall not be deemed to
be a license (implied or otherwise) in or to either party's patents or other
Intellectual Property Rights.

10.4 ****.

 

11. WARRANTIES

11.1 Purepac hereby represents and warrants to Plantex that:

(a) it has the corporate authority to enter into this Agreement and to perform
its obligations hereunder;

(b) it is not aware of any legal, contractual or other restriction, limitation
or condition which might affect adversely its ability to perform hereunder;

(c) subject to the provisions of Section 9.1 hereof, to the best of Purepac's
knowledge, the manufacture and distribution of any of the Finished Product shall
not violate any use or formulation patents of any third party in the Territory,
including, without limitation the rights alleged by Pfizer, Inc. in the
Litigation; and

(d) it now has, and all times during the term of this Agreement shall maintain,
insurance coverage on its inventory of API and Finished Products in such dollar
amount and with such insurers as are reasonably satisfactory to Plantex (with
Plantex named an additional insured under such policies of insurance).

11.2 Plantex hereby represents and warrants to Purepac that:

(a) it has the corporate authority to enter into this Agreement and to perform
its obligations hereunder;

(b) it is not aware of any legal, contractual or other restriction, limitation
or condition which might affect adversely its ability to perform hereunder;

(c) subject to the provisions of Section 9 hereof, to the best of Plantex's
knowledge:

(1) the manufacture, importation, and sale to Purepac of any API provided by
Plantex to Purepac hereunder; and

(2) the use by Purepac in the Finished Products, of any such API

shall not violate the process patent of any third party in the Territory; and

(d) all API shipped to Purepac pursuant to this Agreement shall (i) meet the
applicable Specification at the time of shipment, (ii) be manufactured in a
plant which meets the requirements of the FDA, including, without limitation,
conformance with cGMP, (iii) be safe and efficacious raw material intended for
use in a product manufactured for human therapeutic use and (iv) be stored and
handled by Plantex at all times in the proper manner and suitable conditions for
such API.

11.3 No representations or warranties whatsoever, other than the express
representations and warranties set forth in Section 11.2 hereof, are made by
Plantex, and except to the extent to the foregoing, Plantex hereby, DISCLAIMS
ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED, AS TO THE CONDITION,
VALUE OR QUALITY OF THE API AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTY OF MERCHANTABILITY, USAGE OR FITNESS FOR ANY PARTICULAR PURPOSE.

11.4 Notwithstanding anything contained in this Agreement to the contrary, in
order to clarify Plantex's liabilities associated with the **** Specifications,
the Parties hereby understand and agree as follows:

(i) the **** Specification, and any determinations made with regard to the ****
Specification shall have no bearing whatsoever on (a) the contribution or
indemnification obligations of Teva under this Agreement or the Waiver
Agreement, or (b) the contribution or indemnification obligations of Purepac and
ALO under this Agreement and the Waiver Agreement, respectively; and

(ii) under no circumstances shall Plantex or its Affiliates have any liability
(including any indemnification obligations under this Agreement or the Waiver
Agreement) for or arising out of, the infringement of any third party patents
based upon any breach of any representation or warranty under this Agreement for
any failure of Plantex to deliver API that meets the **** Specification and,
Plantex shall have no liability for any API delivered hereunder to meet the ****
Specification except pursuant to Section 7.9 above.

12. INDEMNIFICATIONS

12.1 Purepac agrees to indemnify Plantex against and hold Plantex and Plantex's
Affiliates harmless from, any and all Loss payable to third parties, arising
from or in connection with:

(a) any material breach of the warranties by Purepac hereunder;

(b) any other material misrepresentation or material breach of this Agreement by
Purepac;

(c) subject to the application of the applicable indemnity and contribution
provisions as provided for under the Waiver Agreement with respect to the ****
(as defined thereunder), any suit, claim or proceeding brought against Plantex
or its Affiliates based on any claim that Plantex's or its Affiliates'
activities with respect to the API or any Finished Product constitute an act of
infringement of the use or formulation patents of any third party in the
Territory, including without limitation, the rights alleged by Pfizer, Inc. in
the Litigation; or

(d) any other willful act or omission of Purepac or Purepac Designees in
connection with the sale of Finished Products or of Purepac or its Affiliates in
connection with the manufacture, and Purepac or the Purepac Designees in
connection with the marketing, of any of the Finished Products.

12.2 Plantex hereby agrees to indemnify and hold Purepac and Purepac's
Affiliates harmless from any and all Loss payable to third parties, arising from
or in connection with:

(a) any material breach of the warranties by Plantex hereunder;

(b) any other material misrepresentation or material breach of this Agreement by
Plantex;

(c) any express written claim made by Plantex or its Affiliates (except to the
extent that such claim has been approved by the Regulatory Authority or
authorized by Purepac) as to the efficacy or safety of API or the use to be made
by any purchaser of API;

(d) ****, any suit, claim or proceeding brought against Purepac in the Terriroty
based on any claim that Purepac's activities with respect to the API purchase
from Plantex or any Finished Product constitute an infringement of any process
patent of any third party in the Territory; or

(e) any other willful act or omission of Plantex or its Affiliates in connection
with the manufacture and sale of API to Purepac or its Affiliates, subject
however to the limitations otherwise provided for in this Agreement.

12.3 If Purepac or any of its Affiliates or Plantex or any of its Affiliates (in
each case an "Indemnified Party") receives any written claim that it believes is
the subject of indemnity hereunder by Plantex or Purepac, as the case may be,
(in each case as "Indemnifying Party"), the Indemnified Party shall, as soon as
reasonably practicable after forming such belief, give notice thereof to the
Indemnifying Party, including full particulars of such claim to the extent known
to the Indemnified Party; provided, that the failure to give timely notice to
the Indemnifying Party as contemplated hereby shall not release the Indemnifying
Party from any liability to the Indemnified party, absent the demonstrated
prejudice to the Indemnifying Party caused by such delay. The Indemnifying Party
shall have the right, by prompt notice to the Indemnified Party, to assume the
defense of such claim with counsel reasonably satisfactory to the Indemnified
Party, and at the cost of the Indemnifying Party. If the Indemnifying Party does
not so assume the defense of such claim or, having done so, does not diligently
pursue such defense, the Indemnified Party may assume such defense, with counsel
of its choice, but for the account of the Indemnifying Party. If the
Indemnifying Party so assumes such defense, the Indemnified Party may
participate therein through counsel of its choice, but the cost of such counsel
shall be for the account of the Indemnified Party.

12.4 The party not assuming the defense of any such claim shall render all
reasonable assistance to the party assuming such defense, and all out-of-pocket
costs of such assistance shall be for the account of the Indemnifying Party.

12.5 No such claims shall be settled other than by the party defending the same,
and then only with the consent of the other party, which shall not be
unreasonably withheld; provided, that the Indemnified Party shall have no
obligation to consent to any settlement of any such claim which imposes on the
Indemnified Party any liability or obligation which cannot be assumed and
performed in full by the Indemnifying party.

13. CONFIDENTIALITY

13.1 Each of the parties agrees that (a) it will not disclose any Confidential
Information of the other party that it may acquire at any time during the term
of this Agreement without the prior written consent of such party; (b) it will
not make use of any Confidential Information of the other party for any purpose
other than for the purposes set forth in, or in furtherance of the transactions
contemplated by, this Agreement and it will use all reasonable efforts to
prevent unauthorized publication or disclosure by any person of such
Confidential Information including requiring its employees, consultants or
agents to enter into similar confidentiality agreements in relation to such
Confidential Information.

13.2 Subject to the following sentence, all Confidential Information whether in
permanent or magnetic/computer disk form or any other form will be returned to
the party who disclosed the Confidential Information within thirty (30) days of
the termination of the Agreement. Each party's legal representative may retain
one copy of such Confidential Information solely for the purpose of determining
the scope of that party's obligations under this Agreement.

14. AUDITS

14.1 Purepac or its authorized representative shall have the right, at its own
cost, to visit Plantex's facility during regular business hours (not more than
once during any calendar year of this Agreement) provided Purepac gives fourteen
(14) days prior written notice to Plantex. During any such visit, Purepac's
representatives shall have the right (a) to inspect that portion of the
manufacturing facilities related to the manufacture of API, (b) to inspect
quality control procedures impacting API, (c) to audit any records and reports
pertinent to the development, manufacturing, disposition or transport of API to
ensure that Plantex complies with all applicable regulations for the production
of API, including, without limitation, compliance with applicable cGMP.

14.2 Purepac shall keep complete and accurate records and books of account
containing all information required for the computation and verification of any
amounts payable to Plantex hereunder.

14.3 Plantex shall have the right, no more than once annually, upon written
notice delivered to Purepac within sixty (60) days of its receipt of the Annual
Net Profit Statement, and at its own cost, during regular business hours, to
have an independent professionally qualified auditor, reasonably approved by
Purepac, audit Purepac's records relative to Purepac's cost of goods, Net Sales,
net profits, and the calculation and determination of the payments to Plantex
set forth in Section 9.2 hereof.

14.4 Plantex shall have the right, upon written notice delivered to Purepac
within ninety (90) days of its receipt of any share of any net proceeds of any
settlement of the Litigation, pursuant to Section 9.2 hereof, at its own cost,
during regular business hours, to have an independent professionally qualified
auditor, reasonably approved by Purepac, audit Purepac's records relative to
Purepac's calculation of net proceeds set forth in Section 9.2 hereof.

14.5 Purepac agrees that at the request of Plantex, Plantex shall have the right
to have an independent professionally qualified auditor, reasonably approved by
Purepac, have access upon reasonable notice and during ordinary working hours
(not more than once during the Exclusivity Period and not more than once
following "true-up" under Section 5.9 hereof) to such records as may be
necessary to audit any payment to Plantex hereunder. In the event that any such
inspection reveals a deficiency in excess of five percent (5%), Purepac shall
promptly pay to Plantex, the deficiency, plus interest thereon at the prime rate
(as reported in The Wall Street Journal) per annum, and shall reimburse Plantex
for the reasonable and documented fees and expenses paid to such auditor.

14.6 In the event of an audit by any Regulatory Authority relating to the
subject matter of this Agreement, Plantex and Purepac each shall supply the
other with a copy of any report received from such Regulatory Authority and
shall use its best efforts to provide such Regulatory Authority with a prompt,
accurate and complete response to any deficiencies noted during the audit. Both
parties agree that they shall use their best efforts to promptly address, and if
necessary correct, any and all such deficiencies to the satisfaction of such
Regulatory Authority.

15. RELATIONSHIP OF PLANTEX AND PUREPAC

15.1 The relationship between Plantex and Purepac that is created by this
Agreement shall be that of vendor and purchaser, and not that of a partnership,
principal and agent, or joint or co-venturers. In the performance of this
Agreement, Purepac shall have no authority to assume or create any obligation or
responsibility, either expressed or implied, on behalf of or in the name of
Plantex, or to bind Plantex or its Affiliates in any manner whatsoever and
Plantex shall have no authority to assume or create any obligation or
responsibility, either express or implied, on behalf of or in the name of
Purepac or to bind Purepac or its Affiliates in any manner whatsoever. Each
party shall indemnify the other party for any claim asserted by any third party
that the acts of such party or any of its Affiliates created any obligation or
responsibility of the other party other than as expressly set forth in this
Section.

15.2 Neither party shall use, or permit anyone under its control to use the
other's name in the promotion of its business or the offer for sale of any goods
and neither party shall package or label any goods in a manner that the other
party might reasonably consider to be imitative of any goods sold by such party.

15.3 Any and all press releases, publicity or other form of public written
disclosures relating to this Agreement or the transactions arising hereunder
shall be mutually agreed to by the parties (the consent of a party not to be
unreasonable withheld or unduly delayed and in any event a party shall respond
within two (2) business days of receiving a request, failing which it shall be
deemed to have consented) including, if applicable, the time of release of such
public written disclosures as well as the content of such public written
disclosures. For releases or announcements required by applicable law, the party
making the release or announcement shall, before making any such release or
announcement, afford the other party a reasonable opportunity to review and
comment. Any copy of this Agreement to be filed with the Securities and Exchange
Commission or any other Governmental Entity shall be redacted to the fullest
extent permitted by applicable law and to the reasonable satisfaction of the
parties; provided, however, in the event that the Securities and Exchange
Commission or other Governmental Entity, as applicable, objects to the redaction
of any portion of this Agreement after the initial submission, the filing party
shall inform the other party of the objections and shall in good faith respond
to the objections in an effort to limit the disclosure required by the
Securities and Exchange Commission or Governmental Entity, as applicable.

16. TERM AND TERMINATION

16.1 This Agreement shall be for an initial term commencing as of the date of
this Agreement and continuing until the 5th anniversary of the Launch Date. This
Agreement will be automatically renewed for further consecutive three (3) year
terms unless either party shall provide the other with written notice of its
intent not to renew the Agreement, given not less than six (6) months prior to
the expiration of the initial term or any renewal term then in effect; provided
however, that delivering such notice of intent not to renew shall not affect any
of the other substantive rights or obligations of the parties hereunder accrued
or arising during the remainder of the initial or renewal term (as the case may
be).

16.2 This Agreement may be terminated:

(a) pursuant to the provisions of Section 16.1;

(b) by notice in writing by either party if the other party shall default in the
performance of any of its other material obligations under this Agreement and
such default shall continue for a period of not less than **** days after
written notice specifying such default shall have been given; provided, however,
that if such default is not capable of being cured within such **** day period
but the party in default initiates and diligently continues good faith efforts
to cure such default, such () day period shall be extended to **** days;

(c) by either party if the other party makes an arrangement with its creditors
or goes into bankruptcy, receivership or liquidation, or if a receiver or a
receiver and manager is appointed in respect of the whole or a major part of the
property or business of the party in default;

(d) by Purepac in the event that API supplied by Plantex shall fail to meet
Specification with sufficient frequency (and following written notice thereof to
Plantex after each such failure) that Purepac's ability to maintain or acquire
market share for the Finished Product is materially impacted;

(e) by either party if a major part of the assets or all of the assets of the
other party are disposed of or acquired by a third party; or

(f) by a party if it has been notified by the other party of circumstances
constituting force majeure, as set forth in Section 17 hereof and that such
force majeure continues for a consecutive period of ****.

Any obligation of Plantex to supply API or of Purepac to make payments to
Plantex which accrued prior to the expiration or termination of this Agreement
shall survive such expiration or termination.

16.3 **** days prior to the effective date of termination or expiration of this
Agreement, the right of Purepac to place orders for API with Plantex shall
cease.

16.4 Immediately upon termination or expiration of this Agreement, Purepac shall
have the right and obligation to accept any API in transit or subject to an
accepted Purchase Order.

16.5 The obligations undertaken by each party under Sections 8, 9, 10, 12, 13,
14, 18 and 19 shall continue in force for a period of five (5) years following
the termination or expiration of this Agreement.

17. FORCE MAJEURE

Neither party shall be liable or be in breach of any provision of this Agreement
for any failure or delay on its part to perform any obligation (other than the
payment of money) where such failure or delay has been occasioned by any act of
God, war, riot, fire, explosion, flood, sabotage, unavailability of fuel, labor,
containers or transportation facilities, accidents of navigation or breakdown or
damage of vessels or other conveyances for air land or sea, other impediments or
hindrances to transportation, government intervention (other than that of
duly-authorized Regulatory Authority), strikes or other labor disturbances or
any other cause beyond the control of the parties. The party subject to force
majeure will take all reasonable steps within its power to resolve the
circumstances constituting force majeure as soon as possible. Subject to Section
16.2(f) hereof, the time for performance of that obligation and any
consequential obligation will be extended accordingly.

18. TEVA API PATENT RIGHTS AND DAMAGES

18.1 ****.

18.2 Except to the extent provided for in connection with the indemnification
obligations under Sections 8.3, 8.4, 12.1 and 12.2 hereof with respect to only
those amounts payable by an Indemnified Party to third parties, neither party
shall be liable to the other hereunder for special, indirect, incidental, or
consequential damages, whether in contract, warranty, negligence, tort, strict
liability or otherwise.

19. NOTICES

Notices provided under this Agreement to be given or served by either party on
the other shall be given in writing and served personally or by prepaid
registered airmail post or by express mail or by means of facsimile to the
following respective addresses or to such other addresses as the parties may
hereafter advise each other in writing. It being agreed and understood by the
parties that any such notice shall be deemed given and served the day of receipt
if served personally, the day of a confirmed facsimile transmission, or a date
three (3) days after the date of express mail or mail by courier.

To Plantex:

Plantex U.S.A., Inc.
2 University Plaza, Suite 305

Hackensack, NJ 07601

Attention: President

Fax: 201/343-3833



with a copy to:

General Counsel

1090 Horsham Road

North Wales, PA 19454

Fax: (215) 591-8813

To Purepac:



Alpharma, Inc.

14 Commerce Drive

Suite 301

Cranford, NJ 07016

Attn: President, Global Human Pharmaceuticals

Telephone: 908-653-8114

Fax: 908-653-8110



With a copy to:

Alpharma, Inc.

One Executive Drive

Fort Lee, NJ 07024

Attention: Chief Legal Officer

Telephone: 201-228-5022

Fax: 201-592-1481



 

 

20. EXECUTION OF ALL NECESSARY ADDITIONAL DOCUMENTS

Each party agrees that it will forthwith upon the request of the other party
execute and deliver all such instruments and agreements and will take all such
other actions as the other party may reasonably request from time to time in
order to effectuate the provision and purposes of this Agreement.

21. WAIVER

The failure of either of the parties to insist upon a strict performance of any
other terms and provisions herein shall not be deemed a waiver of any subsequent
breach of default in the terms or provisions of this Agreement.

22. ASSIGNMENT AND AMENDMENT

22.1 Other than an assignment by either party to any of its Affiliates, neither
this Agreement nor any rights arising hereunder shall be assigned by one party
without the prior written consent of the other and then only upon approval of
the other party and acceptance of such assignment in written form approved by
such party, which approval shall not be unreasonably withheld. In the event of
an assignment by either party to its Affiliate as permitted hereunder, the
assigning party shall not be released from its obligations hereunder and shall
guarantee the full performance by such Affiliate of such obligations. This
Agreement shall inure to the benefit of, and shall be binding upon, each of the
parties hereto and their respective successors and permitted assigns.

22.2 No amendment hereof shall be binding unless made in writing and signed by
the parties hereto.

23. ENTIRE AGREEMENT

This Agreement hereby amends and restates the Original Agreement between the
parties and shall entirely supercede the Original Agreement. Each party, on
behalf of itself and its officers, directors, employees, investors, insurers,
shareholders, administrators, predecessor and successor corporations, Affiliates
, agents, and assigns, hereby fully and forever releases, acquits and discharges
the other party, and its officers, directors, employees, investors,
shareholders, administrators, predecessor and successor corporations,
Affiliates, agents, and assigns, of and from any claim, damages, demands, or
cause of action, known or unknown, that accrued under the Original Agreement
prior to the date of this Agreement or that could have been asserted by a party
under the Original Agreement on account of the other party's action (or
inaction) prior to the date of the execution of this Agreement. The foregoing
release does not extend to any prospective obligations incurred under this
Agreement or any liabilities that may accrue for breaches thereof. This
Agreement, and to the extent applicable, the Waiver Agreement, incorporates the
entire understanding of the parties with respect to the subject matter hereof
and revokes and supersedes any and all agreements, contracts, understandings or
arrangements that might have existed heretofore between the parties regarding
the subject matter hereof (including, without limitation, the Original
Agreement).

24. GOVERNING LAW AND JURISDICTION

This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York, excluding such state's rules relating to
conflicts of laws, and its form, execution, validity, construction and effect
shall be determined in accordance with such internal laws. Each of Purepac and
Plantex hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the Federal Courts of the Southern District of New
York or the state courts of the Supreme Court, New York County, for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating hereto
or thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to its respective
address set forth in this Agreement shall be effective service of process for
any litigation brought against it in any such court. Each of the parties hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Agreement or the transactions contemplated
hereby in the courts of the Southern District of the State of New York or the
United States of America, in each case located in the New York County, hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such litigation brought in any such court has been
brought in an inconvenient forum..

25. SEVERABILITY

If any term or provision of this Agreement shall be held invalid or
unenforceable, the remaining terms hereof shall not be affected, but shall be
valid and enforced to the fullest extent permitted by law.

26. COUNTERPARTS

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which, taken together, shall constitute one and
the same instrument. This Agreement may be delivered by facsimile transmission
and receipt of facsimile copy of any party's signature shall be considered to be
receipt of an original copy thereof; provided that any party executing this
Agreement by facsimile shall, as soon as practicable following execution of this
Agreement, provide an originally executed counterpart of this Agreement to the
other party.

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the date
first above written.

 

 

 

 

 

 

PUREPAC PHARMACEUTICAL CO.

By: /s/  Fredrick J. Lynch

Fredrick J. Lynch

President

PLANTEX USA INC.

By: /s/  George Svokos

By: /s/  Richard Egosi